significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division in re council this letter constitutes notice that with respect to the above-named multiple employer pension_plan your request for an extension for amortizing the unfunded liabilities described in sec_412 of the internal_revenue_code code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa has been approved subject_to the condition that the contributions required to satisfy the minimum_funding_standard taking into account the extension are to be timely made as defined in sec_412 of the code without a waiver being granted for such years for the plan years beginning july this approval applies to the plan_year beginning july and july your authorized representative agreed to this condition in a fax dated date if this condition is not satisfied the approval to extend the amortization periods for amortizing the unfunded liabilities would be retroactively null and void the particular unfunded liabilities for which the extension of the amortization period is granted are the actuarial loss bases of the plan created on july iee through the remaining amortization periods of these bases before extension were and’ years respectively the extension granted to these amortization bases is years accordingly the remaining amortization periods of these amortization bases after extension are and years respectively the extension of the amortization periods of the unfunded liabilities of the plan has been granted in accordance with sec_412 of the code and sec_304 of erisa sec_412 of the code and sec_304 of erisa authorize the secretary to extend the period of time required to amortize any unfunded_liability described in sec_412 of the code and sec_302b of erisa of a plan for a period of time not in excess of years if the secretary determines that such extension would carry out the purposes of erisa and would provide adequate protection for participants under the plan and their beneficiaries and if the secretary determines that the failure to permit such extension would result in a a substantial risk to the voluntary continuation of the plan or b a substantial curtailment of pension benefit levels or employee compensation and be adverse to the interests of plan participants in the aggregate sec_101 of reorganization plan no of 1979_1_cb_480 transferred the authority for issuing rulings under sec_304 of erisa from the secretary of labor to the secretary_of_the_treasury accordingly the amortization periods for the unfunded liabilities of the plan are extended as described above under sec_412 of the code and sec_304 of erisa the pian is a multiple employer defined_benefit_plan as described in sec_413 of the code the plan was established in j and has not made an election under sec_413 to treat each contributing employer as maintaining a separate plan for purposes of sec_412 hence in accordance with sec_413 the requirements of sec_412 of the code are determined under the plan as if all participants in the plan were employed by a single employer only one schedule b of form_5500 is filed for the plan as of july the value of the assets of the plan was approximately equal to plan of the present_value of accrued_benefits under the to deal with the funding problems the council has reduced the rate of future benefit accruals and increased the rate of contributions form contributing employers to the plan however based on projections provided by the plan’s enrolled_actuary the plan will still incur funding deficiencies in the near future if the request for an extension of the amortization periods and a request for a change in funding method that has been separately requested are not approved your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the trustees of this plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the trustees of this plan covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa when filing the amended form_5500 for the plan_year beginning july of this letter should be entered on the amended schedule b actuarial information we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in representative pursuant to a power_of_attorney on file in this office and to your authorized en the date if you require further assistance in this matter please contact sincerely yours one jr manager employee_plans technical
